DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on July 14th, 2021, has been entered. 
Upon entrance of the Amendment, claims 13 and 17-18 were amended, and claims 21-29 were added. Claims 13-29 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on July 14th, 2021, with respect to the amended features of claim 13 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 13-29 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 13 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on July 14th
Former claim 14 has been rewritten in independent form, as newly added claim 21, including all of the limitations of the base claim. The reasons for allowance of former claim 14 were indicated in the previous Office Action.
Former claim 19 has been rewritten in independent form, as newly added claim 28, including all of the limitations of the base claim. The reasons for allowance of former claim 19 were indicated in the previous Office Action.
Claims 14-20, 22-27, and 29 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828